MEMORANDUM**
Ishri Prasad, an Indo-Fijian, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum, because a review of the record does not compel a determination that Prasad suffered persecution on account of an enumerated ground. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
By failing to qualify for asylum, Prasad necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
This court lacks jurisdiction to review whether Prasad is entitled to relief under the Convention Against Torture, because he never raised this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.